NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0436n.06

                                           No. 11-3974                                  FILED
                                                                                    Apr 30, 2013
                              UNITED STATES COURT OF APPEALS                  DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT

DELORES KARNOFEL,                                   )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )       ON APPEAL FROM THE UNITED
                                                    )       STATES DISTRICT COURT FOR
COMMISSIONER OF SOCIAL SECURITY,                    )       THE NORTHERN DISTRICT OF
                                                    )       OHIO
       Defendant-Appellee.                          )



       Before: MARTIN, GILMAN, and KETHLEDGE, Circuit Judges.


       PER CURIAM. Delores Karnofel, a pro se Ohio resident, appeals a district court order

affirming the Commissioner’s denial of her applications for social security disability insurance

benefits and for supplemental security income benefits.

       Karnofel alleged that she was disabled due to mercury toxicity, Wilson’s thyroid syndrome,

and candidiasis. Her applications for benefits were denied initially and on review. Karnofel then

sought review before an administrative law judge (ALJ). Following a hearing, the ALJ denied

Karnofel’s applications for benefits, finding that there were a significant number of jobs in the

economy that Karnofel could perform. The Appeals Council declined to review the ALJ’s decision.

       Karnofel then sought judicial review of the Commissioner’s decision. The case was referred

to a magistrate judge who recommended affirming the Commissioner’s decision to deny benefits.

Upon de novo review of the magistrate judge’s report, the district court affirmed the Commissioner’s

denial of benefits.
                                             No. 11-3974
                                                 -2-

       On appeal, Karnofel argues that: 1) she suffers from a combination of impairments that meet

or equal a specific impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; 2) she was

denied due process when properly submitted documents were omitted from the record and falsified

testimony about her impairments was admitted at her hearing before the ALJ; and 3) the district court

overlooked her arguments that the ALJ was biased and that pertinent documents were omitted from

the record. Karnofel has filed a motion for leave to proceed in forma pauperis on appeal.

       We review a district court’s judgment de novo. Ealy v. Comm’r of Soc. Sec., 594 F.3d 504,
512 (6th Cir. 2010). “[O]ur review is limited to determining whether the Commissioner’s decision

is supported by substantial evidence and was made pursuant to proper legal standards.” Id. (internal

quotation marks omitted). “If the Commissioner’s decision is based upon substantial evidence, we

must affirm, even if substantial evidence exists in the record supporting a different conclusion.” Id.

       Karnofel did not present in the district court her argument that she satisfied a listed

impairment specified in Appendix 1. Therefore, Karnofel has waived this argument on appeal. See

id. at 513; Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir. 1991).

       Karnofel argues that she was denied due process when the ALJ excluded properly submitted

documents from the administrative record due to his bias against her as a pro se litigant, and when

the vocational expert provided falsified testimony about her impairments. Karnofel has not shown
that she is entitled to relief because she does not cite any evidence to support the claim that the ALJ

was biased against her due to her pro se status. See Navistar Int’l Transp. Corp. v. EPA, 941 F.2d
1339, 1360 (6th Cir. 1991) (“[A]ny alleged prejudice on the part of the decisionmaker must be

evident from the record and cannot be based on speculation or inference.”). And her argument

regarding the vocational expert’s allegedly false testimony is waived because it was not raised in the

district court. See Ealy, 594 F.3d at 513.

       Finally, Karnofel contends that the district court overlooked her arguments that the ALJ was

biased against her and that pertinent documents were omitted from the record. This argument,
                                           No. 11-3974
                                               -3-

however, is improper because we review the ALJ’s determination, not the district court’s opinion.

Id. at 512.

        For the foregoing reasons, Karnofel’s motion to proceed in forma pauperis is granted and the

district court’s judgment is affirmed.